Exhibit 10.22

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Distribution Agreement

This Distribution Agreement is made as of January 1, 2012 (the “Effective Date”)
between Church & Dwight UK Limited with offices at Wear Bay Road, Folkestone,
Kent, CT 196PG (“C&D”) and Neoteric Cosmetics, Inc., with offices at 4880 Havana
Street, P.O. Box 39-S, Denver, CO 80239-0019(“Distributor”) (the “Agreement”).

W I T N E S S E T H:

WHEREAS, C&D and/or one or more of its affiliates manufactures and/or markets,
sells and distributes various products throughout the world and is interested in
having Distributor market, sell and distribute certain of C&D’s products; and

WHEREAS, Distributor wishes to market, sell and distribute certain of C&D’s
products in certain specified territories in accordance with the terms and
conditions hereinafter set forth;

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein the parties hereto do hereby agree as follows:

1. APPOINTMENT. C&D hereby appoints Distributor, and Distributor hereby accepts
such appointment, as the exclusive distributor in the United States of America
(“Territory”) for the products of C&D in the Territory as indicated on the
attached “Exhibit A” (“Products”) which such Products may include products of
C&D and/or its affiliates; provided, however, that Distributor shall not sell
directly or indirectly to the United Nations. However, C&D reserves the right,
(i) to sell and distribute, directly or indirectly, Products to government
agencies and departments of the Territory, Canadian, Australian, Mexican, United
Kingdom and French Governments in the Territory; (ii) to sell and distribute,
directly or indirectly, Products to any retailers in the Territory listed on
“Exhibit C” (“Retailer Exceptions”); or (iii) to sell and distribute, directly
or indirectly, in the Territory any other products of C&D or its affiliates. C&D
also reserves the right to add or delete Products upon sixty (60) days’ notice
to Distributor and upon immediate notice in the event of Force Majeure (as
hereinafter defined).

2. TERM. Unless terminated earlier under other provisions hereof, this Agreement
shall be for an initial term of three (3) years, commencing as the Effective
Date (“Initial Term”), and shall thereafter automatically renew for successive
one (1) year renewal terms, subject to being terminated at the end of the
Initial Term, or any subsequent one (1) year renewal term, upon at least ninety
(90) days prior written notice given by either party to the other party. As used
below, “Calendar Year” herein refers to twelve month period from January 1st to
December 31st; provided however that the first Calendar Year of the Initial Term
shall commence as of the Effective Date and end on December 31, 2012.

 

1



--------------------------------------------------------------------------------

3. INTELLECTUAL PROPERTY. (a) As between C&D and Distributor, C&D retains the
sole and exclusive rights in all the intellectual property, including without
limitation the trademarks and trade dress, copyrightable material, domain names,
generic top-level domain name (gTLD), and patents used on and/or in connection
with any of the Products whether used on Products, packaging, labeling,
advertising, sales promotion materials, or otherwise. Distributor shall not
attempt directly or indirectly to register any of said intellectual property
(“Intellectual Property”) or anything confusingly similar thereto, and shall not
at any time do, or cause to be done, any act or thing impairing or tending to
impair any of the Intellectual Property. Upon any termination of this Agreement
Distributor shall promptly discontinue all use of the Intellectual Property
(including without limitation any advertising and sales promotion materials
depicting or embodying any of the Intellectual Property).

(b) Except as approved by C&D as provided under paragraph 6(a) hereof,
Distributor shall not in any way alter, or permit the alteration of, the
content, composition, presentation, container, packaging, or trademarks of any
of the Products as supplied by C&D or other parties approved by C&D; except
Distributor may repackage from plastic wrap to cardboard and use commercial
stickers such as “Try Me Free” or “Buy One Get One Free”. Any material breach of
this provision shall subject Distributor to immediate termination under the
terms of this Agreement. Any and all use of any of the Intellectual Property by
Distributor shall inure to the benefit of C&D, and Distributor shall assist C&D
or its designee, at C&D’s expense, with any requested proof of use, or anything
else reasonably requested by C&D or its designee, to register, maintain, or
defend any of the Intellectual Property.

(c) Distributor shall notify C&D promptly of (i) any claim or action alleging
that Distributor’s activities relating to the Products and the Intellectual
Property are infringing upon the intellectual property rights of others and
(ii) any infringement of any of the Intellectual Property by others which comes
to Distributor’s attention. C&D and/or its affiliates shall have the right, but
shall not be obligated, through attorneys of its own selection, to take
exclusive charge of the defense of any such claim or action and to institute
such legal action, if any, as it deems appropriate against any infringement of
the Intellectual Property. Distributor shall make available any relevant
records, papers, samples, information, and other items; and shall otherwise
assist and cooperate with C&D in any such claims or actions as reasonably
requested by C&D.

4. COMPETITIVE PRODUCTS. Except for the products, if any, listed on the attached
“Exhibit B,” which Distributor is already handling on the effective date of this
Agreement (“Competitive Product Exceptions”), Distributor shall not, during the
term of this Agreement, manufacture, distribute or sell any products which are
competitive with the Products in the dry shampoo category. Distributor shall
notify C&D before Distributor begins to manufacture, distribute or sell, during
the term of this Agreement, any products which are competitive with Products;
and in the event Distributor commences such manufacture, distribution, or sale,
C&D shall have the right to terminate this Agreement at any time upon at least
sixty (60) days prior written notice to Distributor.

5. SOURCE AND PAYMENT. (a) Distributor shall obtain Products only from C&D or
such other parties as may be approved by C&D in writing at prices and upon
payment terms as established and revised by C&D or such other parties from time
to time. C&D’s initial prices, payment terms, and any additional terms of sale
are as set forth in “Exhibit D” “Prices and Payment” hereto. C&D shall give
Distributor at least ninety (90) days’ prior written notice of any increase in
C&D’s prices for the Products. Unless and until otherwise stipulated by C&D in
writing: (i) C&D’s prices for Products shall be CIF Denver (Incoterms 2010)
prices; (ii) risk of loss or damage with respect to any Products shall pass to
Distributor at the time and place of delivery of those products to

 

2



--------------------------------------------------------------------------------

Distributor or a carrier CIF Denver (Incoterms 2010), and (iii) title with
respect to any products shall pass to Distributor at the time and place of
delivery of those products to Distributor or a carrier CIF Denver (Incoterms
2010). Where Distributor requires delivery of any consignment of the Products by
airfreight, the Distributor shall be solely responsible for the costs of
carriage and insurance from the airport of departure unless otherwise agreed
with C&D. Distributor shall be invoiced, and shall make payment, in USD.

(b) Subject to availability, C&D shall use commercially reasonable efforts to
have each order for Products shipped by the requested ship date or as soon as
reasonably possible thereafter, so long as the order is received by C&D in
writing at least eight (8) weeks before the requested ship date. No claim for
non-delivery of any order or part thereof or for any breakage, leakage, short
delivery or damaged goods will be considered by C&D unless written notice
thereof is received by C&D within seven (7) days of Distributor’s receipt of the
relevant Products(s). C&D may satisfy any such claim which is valid by, at its
option, either granting appropriate Product credit or by shipping replacement
Products. No cash credit will be given. In the event of any discrepancy between
the terms and conditions of any order for Products submitted by Distributor and
this Agreement, this Agreement shall govern. C&D reserves the right in its sole
discretion, at any time, to limit the quantities of any Products sold to
Distributor.

6. SALES AND DISTRIBUTION. (a) Distributor shall exert Distributor’s
commercially reasonable best efforts to promote and increase the sale and
distribution of Products in the Territory, while maintaining the reputation of
the Products.

(b) In the event a recall of any of the Products is required, Distributor shall
identify the customers to which Distributor directly sold those Products and
shall immediately provide notice of any recall to such direct customers
maintained in Distributor’s records. All third-party fees, costs, expenses,
penalties, fines and other liabilities relating to such recall shall be borne
solely by C&D, except that Distributor shall bear such recall costs and expenses
to the extent such recall is implemented as a result of Distributor’s negligence
or breach of its obligations under this Agreement. Distributor shall maintain
and endeavor to have Distributor’s customers maintain (and, upon at least
twenty-four (24) hours prior written notice, shall permit one or more C&D
designees to review during normal business hours) records clearly delineating
the third parties to whom Products were directly sold or otherwise distributed
and which lot(s), by lot number, were shipped to such third parties.

(c) Distributor shall not export any Products, or knowingly sell any Products
for export, outside the Territory. Furthermore, Distributor shall not solicit
orders for the Products from any firm, company, or other legal entity outside
the Territory, it being the understanding and intention of the parties hereto
that Distributor will concentrate Distributor’s efforts, relating to the
Products, in the Territory; provided that, Distributor shall be permitted to
sell Products to such e-retailers based in the Territory in such amounts as
Distributor provides for in its forecasts furnished to C&D pursuant to
Section 8(f) hereof. Distributor shall also be responsible for ensuring that any
and all Products purchased by Distributor are imported into the Territory and
not diverted to any other country or territory. In the event C&D becomes aware
of any such export or diversion, C&D shall have the right to terminate this
Agreement immediately upon written notice to Distributor, without prejudice to
any other actions or remedies available to C&D. C&D shall have the right at any
time during normal business hours to have its representatives inspect
Distributor’s inventories of the Products wherever they may be located.

(d) Distributor (i) acknowledges that C&D is subject to the UK Bribery Act, the
US Foreign Corrupt Practices Act as well as anti-bribery and anti-corruption
laws in various other jurisdictions, (ii) agrees herein that it shall comply in
all respects with such laws, rules and regulations related

 

3



--------------------------------------------------------------------------------

thereto, including the comparable laws of all jurisdictions where it or its
agents are conducting business, (iii) shall cooperate with C&D and its designees
at its expense in any inquiry or investigation of Distributor’s or its agents’
conduct or presumed conduct related to compliance or failure to comply with any
of the foregoing, and (iv) shall provide written confirmation of its compliance
with the foregoing not more than once per each year during the Term upon written
request by C&D.

7. SALES OBJECTIVES. (a) It is anticipated that, for the period January 1, 2012
through December 31, 2012, Distributor’s value of purchases of Products will be
equal to at least those values on Exhibit D attached hereto.

(b) In the event Distributor’s purchases of Products for any Calendar Year of
this Agreement are less than the above anticipated amount for that Calendar
Year, C&D shall have the right to terminate this Agreement in whole or in part
or to change Distributor’s appointment hereunder from C&D’s exclusive
distributor of the Products to a non-exclusive distributor of the Products in
the Territory upon at least ninety (90) days prior written notice given within
sixty (60) days after the end of that Calendar Year, unless the short-fall in
purchases resulted from C&D’s failure or inability to fill orders properly
submitted by Distributor at least eight (8) weeks before the requested ship
date.

8. ADVERTISING AND SALES PROMOTION. (a) Distributor shall be free to carry on
advertising and sales promotion activities for the Products in the Territory;
however, Distributor shall submit to C&D via e-mail, for review and approval in
advance before use, all proposed advertising and sales promotion materials
developed by Distributor for the Products. The use of C&D’s Intellectual
Property in the context of such promotion shall be subject to the conditions set
forth in Article 3(a) above.

(b) C&D shall not be responsible for any advertising and sales promotion
expenditures, expenses or commitments incurred by Distributor which C&D has not
specifically agreed in writing to pay, or reimburse Distributor for;
notwithstanding that the related marketing, advertising, or sales promotion plan
may have been approved by C&D.

(c) C&D may help support the advertising and sales promotion of the Products in
the Territory in such amount and manner and at such times as C&D in its absolute
discretion, after consultation with Distributor, deems appropriate from time to
time to coordinate, or assist with, Distributor advertising and sales promotion
activities for the Products.

(d) During each Calendar Year of this Agreement Distributor shall incur
expenditures for the advertising and sales promotion of the Products in the
Territory equal to at least [***] of Distributor’s Net Sales of Products during
that Calendar Year. C&D reserves the right itself or through its designee to
audit Distributor’s expenditures for the advertising and sales promotion of the
Products and C&D shall bear the cost of any such audit.

(e) At least ninety (90) days before the commencement of each Calendar Year of
this Agreement, Distributor shall formulate and submit via e-mail for C&D’s
opinion and advice, sales forecasts by product and SKU, and detailed proposals
as to marketing plans, sales budget, and advertising and sales promotion budget
for the Products in each country of the Territory for the then ensuing Calendar
Year. After receiving and considering such information and advice, Distributor
shall adopt a plan and such budgets for such Calendar Year and provide C&D via
e-mail with copies thereof in English at least ninety (90) days before the
commencement of such Calendar Year. Distributor shall thereafter advise C&D via
e-mail of any substantial deviations from such plan and budgets.

 

4



--------------------------------------------------------------------------------

(f) On or before the first day of each Quarter the Distributor shall submit via
e-mail a written report setting forth its forecast of the amount of each Product
which it expects to purchase from C&D for delivery each month during the
following nine (9) month period.

(g) Distributor shall keep in stock a minimum of one (1) month’s supply of
Products based on the forecast provided under Article 8(f). C&D reserves the
right to cancel all or part of an order submitted if the Distributor builds
stocks in excess of this forecast level, without the knowledge and agreement of
C&D. Distributor shall submit to C&D via e-mail a stock level report in
accordance with Article 8(f).

(h) Distributor is responsible for any and all listing fees and merchandising
expenses associated with the marketing, advertising, and sales promotion of the
Products; provided, however that C&D shall have the right but not the obligation
to purchase at any time the listing and all associated arrangements attached
thereto from the Distributor at a negotiated price which shall in no event be
greater than the price paid by Distributor.

9. CONFIDENTIAL INFORMATION. “Confidential Information” shall mean all
information one party provides to the other party with the exception of only the
following:

a) information that as of the time of receipt by the receiving party is in the
public domain or subsequently enters the public domain without the fault of the
receiving party;

b) information that at the time of receipt by the receiving party was already
known to the receiving party as evidenced by appropriate written records.

Confidential Information shall be used by the receiving party only during the
term of, and for purposes of, this Agreement. At all times during and after the
term of this Agreement, the receiving party shall maintain in confidence and
shall see that the receiving party’s shareholders, directors, employees and
agents to whom the receiving party has furnished Confidential Information
maintain in confidence all Confidential Information. The Confidential
Information shall be disclosed by the receiving party only (i) to the receiving
party’s shareholders, directors, employees and agents whose duties require
possession thereof in carrying out the receiving party’s activities under this
Agreement or (ii) if legally compelled (by oral questions, interrogatories,
requests for information or documents, subpoena, civil or criminal investigative
demand, or similar process) or required by any governmental or regulatory
authority. Such disclosure to governmental or regulatory authorities, however,
shall be in such manner as to have the relevant Confidential Information
maintained in confidence by such authorities to the extent possible under
applicable laws and regulations and the receiving party shall provide notice
promptly to the disclosing party of such request for information from such
authorities so that it may seek an appropriate protective order or other
appropriate remedy. Upon written request, the receiving party shall promptly
return to the disclosing party any and all copies of Confidential Information or
certify destruction thereof.

10. REPORTS. (a) Within (20) twenty days after the end of each month during the
term of this Agreement, Distributor shall submit via e-mail a complete and
accurate written report setting forth, by product and SKU, Distributor’s Net
Unit Sales of Products, and Distributor’s Net Sales of Products, during that
month and during the Calendar Year to date as at the end of that month, and
Distributor’s inventory of Products as at the end of that month.

 

5



--------------------------------------------------------------------------------

(b) C&D shall have the right to request that the foregoing information be
submitted in a format or on forms furnished by C&D, including a comparison (by
percentage change, or otherwise) of such information with comparable information
for the immediately preceding Calendar Year, if any.

(c) As used in this Agreement, the term “Net Sales of Products” during a period
means the amounts (exclusive of separately stated transportation charges and
taxes) invoiced by Distributor to Distributor’s customers for Products sold
during that period, net of amounts credited or refunded during that period for
returned Products, but not net of cash discounts for prompt payment. As used
herein the term “Net Unit Sales of Products” during a period means the aggregate
number of sold units of the Products invoiced by Distributor during that period,
after deduction of the number of returned units of those Products for which
credit or a refund has been extended by Distributor during that period.

11. RECORDS. Distributor shall maintain (and shall, during the term of this
Agreement and for one year thereafter, permit C&D representatives to examine,
upon at least two (2) days’ notice and during normal business hours) books and
records, including copies of invoices, substantiating the sale of any Product
sold by Distributor. Such invoices shall be maintained by Distributor for at
least one year after the year during which the originals of such invoices were
rendered and shall show the full name and address of the purchaser (and of the
consignee, if different from the purchaser).

12. RELATIONSHIP; AFFILIATES. (a) Distributor’s conduct of business pursuant to
this Agreement shall be on Distributor’s own behalf and not in any way on C&D’s
behalf or as an agent of C&D. The expenses, credit risks and other risks
associated with such conduct shall be borne solely by Distributor. Neither party
shall have the right to enter into any contract or incur any commitment on
behalf of the other party.

(b) As used herein, an “affiliate” of a party hereto is any person, corporation,
partnership, or other legal entity, that directly or indirectly (i) owns or
controls at least 50% of the ownership or controlling interests in such party
hereto, or (ii) is at least 50% owned or controlled by such party hereto, or
(iii) is at least 50% owned and controlled by a third party that also directly
or indirectly owns or controls at least 50% of the ownership or controlling
interests in such party hereto.

13. TERMINATION. (a) A party hereto may terminate this Agreement upon written
notice to the other party in the event:

(i) the other party breaches any obligation under this Agreement and such breach
is not remedied within ten (10) days in the case of failure to make a payment
when due, and otherwise within thirty (30) days, after written notice thereof is
given by the party not in default; or

(ii) the other party is nationalized, or is adjudicated to be bankrupt or
insolvent, or makes an assignment of its business or assets for the benefit of
creditors, or voluntary or involuntarily becomes involved in any bankruptcy or
insolvency proceedings for the benefit of creditors, or for the protection of
its business or assets from creditors.

(b) C&D may also terminate this Agreement or change Distributor’s appointment
hereunder from our exclusive distributor to a non-exclusive distributor of the
Products in the Territory upon written notice to Distributor, if:

(i) there is any direct or indirect material change in the effective ownership
and control of Distributor; or

 

6



--------------------------------------------------------------------------------

(ii) Distributor does not fully comply with all applicable Territory, United
Kingdom, U.S. and non-U.S. export control laws, including, but not limited to,
the U.S. Export Administration Regulations or re-exports, sells, or transfers
any Products directly or indirectly through third parties to individuals or
entities on the U.S. Department of Treasury’s list of Specially Designated
Nationals and Blocked Persons or on the U.S. Department of Commerce’s Entity
List, Denied Persons List, or Unverified List (collectively, “Restricted Parties
Lists”) or does not fully comply with all applicable Territory, U.S. and
non-U.S. anti-bribery laws, including the U.S. Foreign Corrupt Practices Act,
U.K. Bribery Act or engages or retains any other party to distribute the
Products without C&D’s prior written approval, which will require the other
party to agree to these same terms and conditions.

(c) Any termination of this Agreement shall be without prejudice to the right of
the party not in default to recover any payments due to it hereunder and without
prejudice to any other rights or remedies the party not in default may have to
recover damages, or otherwise, as a result of the breach or default of the other
party.

(d) Distributor shall not be entitled to any termination indemnity or
compensation upon termination of this Agreement specifically for Distributor’s
efforts to develop the market for the Products in the Territory; it being
understood and agreed by Distributor that Distributor shall look solely to
Distributor’s margin on Products sold by Distributor in the Territory pursuant
to this Agreement for any reward or compensation for developing the market for
the Products in the Territory, or for any other activities undertaken by
Distributor, in connection with this Agreement.

(e) Upon termination of this Agreement pursuant to this Section 13, C&D shall
have the option for six (6) months to purchase from Distributor any part or all,
at C&D’s discretion, of Distributor’s remaining inventory of Products at
Distributor’s landed costs (purchase price plus insurance and freight for such
Products) at the time and place of their arrival in the Territory, of so much of
the purchased inventory as is good, saleable and current, and Distributor shall
not sell any Products to any third party, except as expressly provided in
Paragraph 13(g) below.

(f) For purposes of such option, Distributor shall, within ten (10) days after
any termination of this Agreement, provide C&D with a written report delineating
the amount of each of the different types of Products in such inventory as of
the termination date (the “Termination Date”). Beginning thirty (30) days after
the Termination Date, or after such inventory report is furnished to C&D,
whichever is later, and continuing unless and until C&D elects to purchase a
Product in such inventory, Distributor shall be permitted to sell the remaining
inventory subject to the provisions of Paragraphs 3 and 6(c) hereof, but in no
event shall Distributor sell or otherwise dispose of any such inventory later
than six (6) months after the Termination Date of this Agreement.

(g) Any inventory remaining after such six (6) month period shall be destroyed
or scrapped by Distributor at Distributor’s expense in accordance with all
applicable environmental and other laws and regulations. If requested by C&D,
Distributor shall furnish C&D with a certificate of destruction, in such form as
C&D may reasonably request, with respect to such remaining inventory which is to
be destroyed or scrapped by Distributor.

(h) Upon termination of this Agreement pursuant to this Section 13, C&D shall be
entitled to cancel all orders placed by the Distributor prior to the termination
date whether or not such orders have been accepted by C&D without incurring any
damages or liability of whatever nature to the Distributor.

 

7



--------------------------------------------------------------------------------

14. INDEMNIFICATION; INSURANCE. (a) Distributor shall indemnify, defend and hold
C&D, its affiliates, and their respective directors, officers, employees and
agents (as applicable, a “C&D Indemnitee”) harmless against any and all claims,
suits, demands, proceedings, losses, costs and expenses (including reasonable
attorney fees and costs of defense) which may be brought against, suffered, or
incurred by any of them due to (i) a breach by Distributor of any of its
obligations or warranties under this Agreement not timely cured, or (ii) any
failure or breach by Distributor or its affiliates or agents to store,
distribute or transport the Products in compliance with thisAgreement and all
applicable laws including without limitation claims from retail trade/consumers
for non-delivery of any order or part thereof or for any breakage, leakage,
short delivery or damaged goods.

(b) C&D shall indemnify, defend, and hold Distributor, its directors, officers,
employees and agents (as applicable, a “Distributor Indemnitee”) harmless
against any and all claims, suits, demands. proceedings, costs and expenses
(including reasonable attorney fees and costs of defense) harmless which may be
brought against, suffered, or incurred by any of them due to (i) a breach by C&D
of any of C&D’s obligations or warranties under this Agreement; (ii) a proven
claim that the Products, or any part thereof, furnished hereunder constitute an
infringement of any patent, copyright or trademark; (iii) material violation of
applicable laws and regulations in the Territory relating to the Products,
including without limitation as to their manufacture, raw material content,
supply, and labeling (in particular without limitation labeling as to
jurisdiction of origin, and cosmetic products rules or regulations); or
(iv) accidents, occurrences, injuries or losses to or for any persons or
property due to or resulting from, in whole or part, the design or manufacture
of the Products by C&D.

(c) Procedure. The Distributor Indemnitee or the C&D Indemnitee (as applicable,
the “Indemnified Party”) shall give the other party (the “Indemnifying Party”)
prompt written notice of any claim made pursuant to the foregoing
indemnifications (as applicable, a “Claim”), including any inquiry or
investigation by a government agency that the Indemnified Party believes may
involve or expect to lead to a Claim. The Indemnifying Party shall have the
responsibility of contesting, defending, litigating, settling or satisfying any
Claim made against the Indemnified Party. The Indemnified Party shall have the
right to be represented by separate counsel at the Indemnified Party’s expense
in connection with any such Claim. The Indemnifying Party shall not settle any
such Claim without the Indemnified Party’s prior written consent, which consent
shall not be unreasonably withheld.

(d) Distributor shall maintain during the term of this Agreement the following
types of insurance with the limits specified below which shall provide that C&D
is an additional insured under all the policies for such insurance:

Kind of Insurance         Limits of Liability

Commercial General Liability

US $1,000,000 Combined Single Limit; US$2,000,000 Aggregate (or equivalent)

Property Damage

US $1,000,000 Combined Single Limit; US$2,000,000 Aggregate (or equivalent)

(e) Distributor shall upon request of C&D provide C&D with Certificates of
Insurance coverage showing that Distributor possesses the above insurance at the
stated limits and which provides that said insurance cannot be canceled while
this Agreement is in effect or except after ten (10) days’ prior written notice
to C&D in which event C&D may terminate this Agreement with immediate effect.

 

8



--------------------------------------------------------------------------------

15. ASSIGNABILITY; NOTICE. This Agreement shall not be assignable by either
party without the other party’s prior written consent. Notice to a party
pursuant to this Agreement shall be deemed given if (a) personally delivered, or
(b) sent via an international courier, postage or fees prepaid or (c) by other
internationally recognized registered or certified mail to such party at its
address set forth in this Agreement. A party may change its address for notice
upon written notice to the other party. Notice is effective upon the earlier of
actual receipt or the date indicated in a proof of delivery receipt from an
international courier or internationally recognized mail carrier.

16. INTERPRETATION; DISPUTES.

GOVERNING LAW. The validity, construction and interpretation of this Agreement
shall be governed by the laws of England. Both Distributor and C&D agree to
submit to the exclusive jurisdiction of courts of competent jurisdiction in
England for the resolution of any disputes that may arise under this Agreement.
The United Nations Convention on Contracts for the International Sale of Goods
(1980) shall not apply to this Agreement.

17. FORCE MAJEURE. Neither party shall be liable to the other for any default
hereunder which is due to cause beyond the reasonable control of the party in
default, including but not limited to the actions or inactions of any government
agency or instrumentality, breakdown of plant or machinery or shortages of
labor, fuel, transportation or materials, fires, floods, earthquakes, war, riots
or insurrections or any other contingency interfering with the production,
supply, transportation, acceptance or use of any products covered by this
Agreement (collectively “Force Majeure”). If either party shall seek to rely on
Force Majeure, it shall give written notice to the other indicating the details
of the act which it claims has put due performance of its obligations beyond its
control.

18. ENTIRE AGREEMENT. This Agreement, including the exhibits referred to and
incorporated by reference herein that form a part of this Agreement, contain the
entire understanding of the parties with respect to the subject matter of this
Agreement. There are no representations, promises, warranties, covenants or
undertakings other than those expressly set forth in or provided for in this
Agreement. This Agreement supersedes all prior agreements and understandings
among the parties hereto with respect to the transactions contemplated by this
Agreement and, in particular this Agreement shall supersede and cancel any and
all prior written or oral agreements between the parties hereto and any of their
affiliates without limitation, including that certain Heads of Terms of
Agreement commencing as of 01.04.09 by and between Vivalis Limited, as
predecessor in interest to C&D, and Neoteric Cosmetics, Inc. Executed copies of
the signature page of this Agreement transmitted electronically in Portable
Document Format (“PDF”) shall be treated as originals, fully binding and with
full legal force and effect, and the parties waive any rights they may have to
object to such treatment.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Distribution Agreement
to be executed by their respective duly authorized representatives as of the
date first written above.

 

NEOTERIC COSMETICS, INC.     CHURCH & DWIGHT UK LIMITED By:   /s/ Jeffrey R.
Hinkle     By:   /s/ Andrew Routley Name:   Jeffrey R. Hinkle     Name:   Andrew
Routley Title:   EVP, Corporate Development     Title:   Managing Director

 

10



--------------------------------------------------------------------------------

Exhibit A

PRODUCTS

 

X3 CODE    DESCRIPTION 532096    Batiste Dry Shampoo Original Aerosol 150ml 2 x
3 pack 532095    Batiste Dry Shampoo Blush—Aerosol 150ml 2 x 3 pack 530329   
Batiste Dry Shampoo Original 50ml 530330    Batiste Dry Shampoo Blush 50ml
530925    Batiste Dry Shampoo Diva 150ml 532529    Batiste Dry Shampoo Light
200ml 532530    Batiste Dry Shampoo Medium 200ml 532531    Batiste Dry Shampoo
Dark 200ml 532413    Batiste Dry Shampoo Original 200ml 532415    Batiste Dry
Shampoo Blush 200ml 532417    Batiste Dry Shampoo Diva 200ml 532415    Batiste
Dry Shampoo Boho 200ml 532418    Batiste Dry Shampoo Fresh 200ml 532420   
Batiste Dry Shampoo Brit 200ml 532798    Batiste Dry Shampoo Wild 200ml 502043
   Batiste Dry Shampoo Cherry 200ml TBD    Batiste Dry Shampoo Lace 200ml

 

11



--------------------------------------------------------------------------------

Exhibit B

“COMPETITIVE PRODUCT EXCEPTIONS”

None

 

12



--------------------------------------------------------------------------------

Exhibit C

“RETAILER EXCEPTIONS”

Multinational membership warehouse clubs

Multinational membership wholesale clubs

Multinational hypermarkets

 

13



--------------------------------------------------------------------------------

Exhibit D

“PRICES AND PAYMENT”

It is anticipated that, for period from January 1, 2012 through December 31,
2012, Distributor’s value of purchases of Products in USD, at the CIF Denver
(Incoterms 2010) prices paid by Distributor, will be at least [***] excluding
VAT.

After the first Calendar Year of this Agreement, if this Agreement continues in
effect and unless otherwise expressly agreed in writing, it is anticipated that
each Calendar Year Distributor will increase Distributor value of purchases of
Products in USD by at least [***] percent over the prior Calendar Year exclusive
of any increases attributable to price increases.

Payment Terms:

Net sixty (60) days in USD from C&D invoice date.

 

        Bank Name:    [***]    [***]    [***]         Bank Account Number:   
[***]         Bank Account Name:    [***]

All bank charges, local charges, taxes, assessments, tariffs occurring in the
Territory, and insurance shall be borne by Distributor.

If payment is not made within said time future purchase orders shall
automatically be cancelled and any reorders shall be subject to the terms of any
subsequent amended price list with full payment required at least five (5) days
before the Products leave the C&D factory.

Other Terms of Sale:

 

X3 CODE   DESCRIPTION    Price CIF 532096   Batiste Dry Shampoo Original—Aerosol
150ml 2 x 3 pack    $[***] 532095   Batiste Dry Shampoo Blush—Aerosol 150ml 2 x
3 pack    $[***] 530329   Batiste Dry Shampoo Original 50ml    $[***] 530330  
Batiste Dry Shampoo Blush 50ml    $[***] 530925   Batiste Dry Shampoo Diva 150ml
   $[***] 532529   Batiste Dry Shampoo Light 200ml    $[***] 532530   Batiste
Dry Shampoo Medium 200ml    $[***] 532531   Batiste Dry Shampoo Dark 200ml   
$[***] 532413   Batiste Dry Shampoo Original 200ml    $[***] 532415   Batiste
Dry Shampoo Blush 200ml    $[***] 532417   Batiste Dry Shampoo Diva 200ml   
$[***] 532415   Batiste Dry Shampoo Boho 200ml    $[***] 532418   Batiste Dry
Shampoo Fresh 200ml    $[***] 532420   Batiste Dry Shampoo Brit 200ml    $[***]
532798   Batiste Dry Shampoo Wild 200ml    $[***] 502043   Batiste Dry Shampoo
Cherry 200ml    $[***] TBD   Batiste Dry Shampoo Lace 200ml    $[***]

 

14